NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

A.W.,                                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-4148
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Polk
County; Mark Hofstad, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and BADALAMENTI, JJ., Concur.